Citation Nr: 1130862	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  06-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant contends that her husband had active service during World War II.  He died in August 2002.  The appellant is advancing her appeal as the decedent's widow.

This matter came to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in May 2008 for further development.  


FINDING OF FACT

By rating decision in April 2009, VA's Appeals Management Center (AMC) determined that the appellant is eligible for VA death benefits.


CONCLUSION OF LAW

As the appeal has been granted by the April 2009 AMC decision, there is no longer an issue over which the Board has appellate jurisdiction.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue on appeal has involved the question of the appellant's eligibility for VA death benefits.  This question has centered around whether her deceased husband had valid service for VA death benefit purposes.  In view of conflicting official responses to requests for verification of service, the Board remanded the case to the AMC in May 2008.  After undertaking additional development, the AMC issued a rating decision in April 2009 finding that the appellant's deceased husband did have such service so as to render the appellant eligible for VA death benefits.  This was a full grant of the benefit sought on appeal.  

It appears that the RO continued to develop the appeal and issued a supplemental statement of the case in February 2010 which indicated that the appeal was still denied.  However, review of the claims file shows that the appeal had already been granted by the AMC in April 2009.  Regardless of the reasons for this confusing procedural history, the Board finds that the appeal had already been granted by the AMC in April 2009.  As the benefit sought has been granted, there is no longer an issue over which the Board has appellate jurisdiction.  


ORDER

As the AMC found the appellant eligible for VA death benefits by rating decision in April 2009, the appeal is dismissed.  The RO is directed to promptly take all necessary actions in accordance with the April 2009 AMC rating decision. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


